DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 16, 18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 3 and 16 state the guide portion “consists of” “at least” two separate components, which is unclear. The term consists of excludes any element, step, or ingredient not specified in the claim, see MPEP 2111.03; this effectively close off the guide portion from any other unrecited elements. However, when the claim recites “at least” two separate components, it leaves open for additional components. So it is unclear if the guide portion consists of only two or comprises of at least two separate components. Examiner notes that the specification and drawings are in-lined to the latter scenario. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 6, 12, 14 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by White (US Pat No 1,944,772). White discloses a compensation guide (13) for a compensating element (6) of a traction elevator (fig. 1), the compensating element being connected between a counterweight assembly (2) and a car assembly (1) of the elevator, wherein the compensation guide comprises: 
Re claim 1, a body (outer body of 13) for mounting the compensation guide to a support structure (14,15); and a guide portion (bottom half of 11) connected to the body and provided with a guide opening (opening defined between the bottom surface of 11 and 13) through which the compensating element is mountable (fig. 2); wherein the guide portion has a vertically directed operational position (11 is oriented vertically) wherein the guide opening is directed horizontally (fig. 2 shows opening for receiving 6 at the bottom surface of 11 extends horizontally from left to right; in other words, the horizontal opening is present in order for the horizontal portion of 6 to pass there through) so that a horizontal portion (bottom-most portion) of the compensation element is configured to pass through the guide opening, and wherein the body of the compensation guide comprises bearing elements (protrusion shoes on the two sides of 13) on opposite vertical sides thereof, whereby the guide is mountable vertically movably relative to the supporting structure (fig. 2).
Re claim 2, wherein the guide is freely movable in a vertical direction along a vertical movement range due to the bearing elements (fig. 2 shows the guide could move vertically along the vertical surfaces of 14), whereby the bearing elements provide the guide with a floating mounting relative to the supporting structure (the guide is not supported upward by 14 at the bearing elements and is thus construed as a floating mounting).
Re claims 4, 17, wherein the bearing elements comprise slide surfaces on opposite vertical sides of the body (fig. 2 shows the bearing elements, depicted as protrusion shoes, having slide surfaces engaging with the surfaces of 14).
Re claim 6, wherein the guide portion of the guide comprises a slide bearing ring (11) comprising slide bearing material (material at the surface of 11).
Re claim 12, a method for providing guidance for a compensation element (6) of a traction elevator, which the compensation element being arranged between bottom parts of a counterweight assembly (2) and a car assembly (1) of the elevator and comprising vertically hanging two vertical parts (two vertical portions of 6) in an elevator shaft and a loop part (part of 6 engaging with 11) connecting the vertical parts, wherein the method comprises: directing the compensation element through at least one compensation guide (13) provided with a guide opening (opening defined between the bottom surface of 11 and 13); and directing the loop part of the compensation element through a horizontally directed guide opening of at least one compensation guide (fig. 2 shows opening for receiving 6 at the bottom surface of 11 extends horizontally from left to right; in other words, the horizontal opening is present in order for the horizontal portion of 6 to pass there through).
Re claim 14, further comprising providing the compensation guide with a floating mounting (the guide is not supported upward by support 14 at the bearing elements and is thus construed as a floating mounting) and allowing the compensation guide to move vertically upwards from an initial normal position thereof (when tugged upward by 6, 13 may slide vertically upward relative to the support 14).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over White (US Pat No 1,944,772) in view of Bouton (US Pat No 2,295,381). White discloses a compensation guide (as cited above):
 Re claim 18, wherein the bearing elements comprise slide surfaces on opposite vertical sides of the body (fig. 2 shows the bearing elements, depicted as protrusion shoes, having slide surfaces engaging with the surfaces of 14).
White does not clearly disclose:
Re claims 3, 16, wherein the guide portion of the guide consists of at least two separate components connectable to each other.
However, Bouton teaches a compensation guide (fig. 2):
Re claims 3, 16, wherein the guide portion of the guide consists of at least two separate components (7,8) connectable to each other (connectable via 9).
It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to employ the claimed guide portion, as taught by Bouton, to easily assemble or disassemble the guide portion. 

Claim(s) 5 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over White (US Pat No 1,944,772) in view of Murata (US Pub No 2019/0177126 A1). White discloses a compensation guide (as cited above). White does not disclose:
Re claims 5, 19, wherein the bearing elements comprise bearing rollers on opposite vertical sides of the body.
However, Murata teaches an elevator assembly:
Re claims 5, 19, wherein the bearing elements comprise bearing rollers on opposite vertical sides of the body (Murata teaches using rollers 22b instead of sliders 22a).
It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to employ rollers, as taught by Murata, to reduce the amount of friction generated. 

Claim(s) 7-10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over White (US Pat No 1,944,772) in view of Mori et al. (US Pub No 2005/0217940 A1). White discloses a compensation guide (as cited above):
Re claim 7, the compensation guide is in accordance with claim 1 (see claim 1).
Re claim 9, wherein the compensation guide is connected to at least one spring element (12) configured to effect vertical movements of the guide relative to the screen (12 biases the guide vertically downward relative to the screen).
Re claim 10, a traction elevator comprising: a car assembly provided with an elevator car (1); a counterweight assembly provided with a counterweight frame (2) and at least one filler element (weight plates of 2); a first guide assembly provided with first vertical guide rails mountable to an elevator shaft and first guide shoes mountable to the car assembly, and correspondingly a second guide assembly provided with second vertical guide rails and second guide shoes for the counterweight frame, wherein the first and second guide shoes are supportable against the guide rails; a hoisting machinery (motor and sheave 4) comprising an electric motor and a traction sheave (4) driven by the electric motor (Examiner takes Official Notice that the first guide assembly, second guide assembly, first and second guide shoes, and a hoisting machinery with electric motor are commonly known features in the art); at least one suspension rope (3) connecting the car assembly and the counterweight assembly and arranged to pass over the traction sheave; at least one compensation element (6) arranged between bottom parts of the counterweight assembly and the car assembly and comprising vertically hanging two vertical parts (two vertical portions of 6) in the elevator shaft and a loop part (part of 6 engaging with 11) connecting the vertical parts; at least one compensation guide (13) for providing support for the compensation element and comprising at least one guide opening (opening defined between the bottom surface of 11 and 13) through which the compensation element is arranged to pass; wherein the compensation guide is arranged at the loop portion of the compensation element (fig. 2), whereby the compensation element is configured to be guided through a horizontally directed guide opening (fig. 2 shows opening for receiving 6 at the bottom surface of 11 extends horizontally from left to right; in other words, the horizontal opening is present in order for the horizontal portion of 6 to pass there through) of the guide, and wherein the compensation guide is in accordance with claim 1 (see claim 1).
White does not clearly disclose:
Re claim 7, a counterweight screen mountable to a pit of an elevator shaft and configured to serve as a partition wall for preventing objects to enter into a vertical movement space of a counterweight of a traction elevator, wherein the screen comprises a panel having a rectangular shape with two vertical side edges, a horizontal top edge and a horizontal bottom edge, wherein the panel is provided with at least one longitudinal opening extending a distance from the bottom edge towards the top edge, wherein the screen is provided with at least a compensating guide mounted vertically movably to the mentioned opening.
Re claim 8, wherein longitudinal edges of the opening of the screen are configured to provide support for the guide.
Re claim 10, a counterweight screen arranged at a pit of the elevator shaft and configured to serve as a guard structure preventing objects entering on movement path of the counterweight assembly.
Re claim 13, further comprising supporting the compensation guide vertically movably to a counterweight screen of the elevator.
However, Mori teaches:
Re claims 7, 10, a counterweight screen (9.2) mountable to a pit of an elevator shaft (fig. 2) and configured to serve as a partition wall for preventing objects to enter into a vertical movement space of a counterweight of a traction elevator (fig. 2), wherein the screen comprises a panel having a rectangular shape (figs. 2 and 4A shows 9.2 being a panel with a rectangular shape) with two vertical side edges (vertical side edges of 9.2 shown in fig. 4A), a horizontal top edge (14 shown in fig. 4) and a horizontal bottom edge (bottom edge shown in fig. 4A), wherein the panel is provided with at least one longitudinal opening (9.2.1) extending a distance from the bottom edge towards the top edge (fig. 4-4A), wherein the screen is provided with at least a compensating guide (taught by claim 1) mounted vertically movably to the mentioned opening (when taught, opening of the screen would conform around the compensation guide of White).
Re claim 8, wherein longitudinal edges (vertical edges on both sides of opening 9.2.1) of the opening of the screen are configured to provide support for the guide (when taught, the opening of the screen would conform around the compensation guide of White such that White’s 14 would form the longitudinal edges).
Re claim 13, further comprising supporting the compensation guide vertically movably to a counterweight screen (93.) of the elevator (when taught, the opening of the screen would conform around the compensation guide of White such that White’s 14 would form the longitudinal edges).
It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to employ the screen, as taught by Mori, to prevent a maintenance person from being injured by the downward traveling counterweight. 
Regarding claim 10, Examiner takes Official Notice that the first guide assembly, second guide assembly, first and second guide shoes, and a hoisting machinery with electric motor are commonly known features in the art. It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to employ these features to drive the car vertically and prevent it from swaying sideways. 

Claim(s) 11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over White (US Pat No 1,944,772) in view of Mori et al. (US Pub No 2005/0217940 A1) and Hymans (US Pat No 2,270,441). White as modified discloses the elevator (as cited above). White as modified does not disclose:
Re claim 11, wherein the elevator shaft comprises at least one counterweight buffer arranged at a bottom of the pit on movement path of the counterweight assembly; and wherein the horizontal compensation guide is located at a horizontal distance from the buffer.
Re claim 15, further comprising allowing the compensation guide to move vertically upwards when the counterweight assembly is moved against a buffer whose vertical length is configured to shorten due to a buffer strike.
However, Hymans teaches:
Re claim 11, wherein the elevator shaft comprises at least one counterweight buffer (24) arranged at a bottom of the pit on movement path of the counterweight assembly (11); and wherein the horizontal compensation guide is located at a horizontal distance from the buffer (fig. 1).
Re claim 15, further comprising allowing the compensation guide to move vertically upwards (White as modified discloses the claimed structures thus would exhibit the claimed functional characteristics) when the counterweight assembly is moved against a buffer (24) whose vertical length is configured to shorten due to a buffer strike (24 would be compressed when struck by counterweight 11).
It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to employ the buffer, as taught by Hymans, to safely stop the counterweight from crashing down onto the pit floor. 

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over White (US Pat No 1,944,772) in view of Bouton (US Pat No 2,295,381) and Murata (US Pub No 2019/0177126 A1). White discloses a compensation guide (as cited above). White does not disclose:
Re claim 20, wherein the bearing elements comprise bearing rollers on opposite vertical sides of the body.
However, Murata teaches an elevator assembly:
Re claim 20, wherein the bearing elements comprise bearing rollers on opposite vertical sides of the body (Murata teaches using rollers 22b instead of sliders 22a).
It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to employ rollers, as taught by Murata, to reduce the amount of friction generated. 

Conclusion
The cited prior art(s) made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D TRUONG whose telephone number is (571)270-3014.  The examiner can normally be reached on M-F 9-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Minh Truong/Primary Examiner, Art Unit 3654